Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51698 Page 1 of 32


     1       MAYER BROWN LLP
              Matthew H. Marmolejo (CA Bar No. 242964)
     2        mmarmolejo@mayerbrown.com
             350 S. Grand Avenue
     3       25th Floor
             Los Angeles, CA 90071-1503
     4        Ori Lev (DC Bar No. 452565)
              (pro hac vice)
     5        olev@mayerbrown.com
              Stephen M. Medlock (VA Bar No. 78819)
     6        (pro hac vice)
              smedlock@mayerbrown.com
     7       1999 K Street, N.W.
             Washington, D.C. 20006
     8       Telephone: +1.202.263.3000
             Facsimile: +1.202.263.3300
     9
             SOUTHERN POVERTY LAW CENTER
    10         Melissa Crow (DC Bar No. 453487)
               (pro hac vice)
    11         melissa.crow@splcenter.org
             1101 17th Street, N.W., Suite 705
    12       Washington, D.C. 20036
             Telephone: +1.202.355.4471
    13       Facsimile: +1.404.221.5857
    14       Additional counsel listed on next page
             Attorneys for Plaintiffs
    15
                               UNITED STATES DISTRICT COURT
    16
                             SOUTHERN DISTRICT OF CALIFORNIA
    17
         Al Otro Lado, Inc., et al.,                  Case No.: 17-cv-02366-BAS-KSC
    18

    19                      Plaintiffs,               [DISCOVERY MATTER] JOINT
                                                      MOTION CONCERNING
    20            v.                                  SPOLIATION SANCTIONS
    21   Chad F. Wolf,1 et al.,
    22
                            Defendants.
    23                                                [DECLARATIONS OF STEPHEN M.
                                                      MEDLOCK AND KATHERINE J.
    24                                                SHINNERS FILED
                                                      CONCURRENTLY]
    25

    26

    27
         1
          Acting Secretary Wolf is automatically substituted for former Acting Secretary
    28   McAleenan pursuant to Fed. R. Civ. P. 25(d).
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                                                   SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51699 Page 2 of 32


     1   CENTER FOR CONSTITUTIONAL RIGHTS
           Baher Azmy (NY Bar No. 2860740) (pro hac vice)
     2     bazmy@ccrjustice.org
     3     Ghita Schwarz (NY Bar No. 3030087) (pro hac vice)
           gschwarz@ccrjustice.org
     4     Angelo Guisado (NY Bar No. 5182688) (pro hac vice)
           aguisado@ccrjustice.org
     5   666 Broadway, 7th Floor
         New York, NY 10012
     6   Telephone: +1.212.614.6464
     7   Facsimile: +1.212.614.6499
     8   SOUTHERN POVERTY LAW CENTER
           Sarah Rich (GA Bar No. 281985) (pro hac vice)
     9     sarah.rich@splcenter.org
           Rebecca Cassler (MN Bar No. 0398309) (pro hac vice)
    10     rebecca.cassler@splcenter.org
         150 E. Ponce de Leon Ave., Suite 340
    11   Decatur, GA 30030
    12   Telephone: +1.404.521.6700
         Facsimile: +1.404.221.5857
    13
       AMERICAN IMMIGRATION COUNCIL
    14   Karolina Walters (DC Bar No. 1049113) (pro hac vice)
         kwalters@immcouncil.org
    15 1331 G St. NW, Suite 200

    16 Washington, D.C. 20005
       Telephone: +1.202.507.7523
    17 Facsimile: +1.202.742.5619

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28
                                                      JOINT MOTION CONCERNING SPOLIATION
                                                                              SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51700 Page 3 of 32


     1          JOINT MOTION CONCERNING SPOLIATION SANCTIONS
     2         Pursuant to the Court’s July 10, 2020 Order (Dkt. 485) and Section VIII of the
     3   Court’s Chambers’ Rules for Civil Pretrial Procedures, the parties respectfully
     4   submit their joint motion concerning spoliation sanctions. Plaintiffs seek an order
     5   imposing sanctions for Defendants’ spoliation of certain documents that they claim
     6   should have been retained by Defendants during the pendency of this litigation. The
     7   parties, through counsel, met and conferred via telephone regarding spoliation
     8   sanctions, but were unable to resolve this dispute.
     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26

    27

    28
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                  1                                SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51701 Page 4 of 32


     1                               PLAINTIFFS’ ARGUMENT
     2   I.    Introduction
     3         Plaintiffs do not bring this motion lightly. But the spoliation in this case is so
     4   clear that sanctions are warranted. The factual basis for spoliation sanctions is not
     5   in serious dispute.
     6         As explained in more detail in Plaintiffs’ summary judgment motion (see Dkt.
     7   533), this is a case about the implementation of a turnback policy at Class A ports of
     8   entry on the U.S.-Mexico border.2 Defendants refer to aspects of the turnback policy
     9   as “metering” or “queue management.” This Court has previously explained that a
    10   key issue in this case is whether Defendants have legitimate reasons for
    11   implementing the turnback policy or if the turnback policy is based on a pretext. See
    12   Dkt. 280 at 60-61; Dkt. 446 at 6. Therefore, a key question is what information the
    13   senior-most officials at U.S. Customers and Border Protection’s (CBP’s) Office of
    14   Field Operations (OFO) discussed when implementing the policy. For example: did
    15   they consider the turnback policy to be unjustified, illegal, or based on a pretext?
    16         It is undisputed that two senior officials at OFO, Todd Owen and Randy
    17   Howe,3 received litigation hold notices informing them that they should preserve
    18

    19

    20                         Ex. 1 (CBPALOTRO000390) at 395. Mr. Howe and Mr. Owen
    21   admit that they attended regular meetings of senior officials at OFO where the
    22

    23   2
         Below, Defendants profess ignorance about what Plaintiffs mean by the terms
       “turnback policy” and “pretext.” That is of no moment. The terms are defined and
    24 explained extensively in Plaintiffs’ Second Amended Complaint (see Dkt. 189 at ¶¶
       2-3), Motion for Class Certification (see Dkt. 389-1 at 10-21), and Motion of
    25 Summary Judgment (see Dkt. 533-1 at 4-16).

    26
         3
         During almost all of the time period relevant to this litigation, Mr. Owen was the
    27 Executive Assistant Commissioner of OFO, the senior-most official at OFO. See
       Defs’ Ex. A at ¶ 1. Mr. Howe was the Executive Director of Operations at OFO
    28 from October 2017 to January 18, 2020. Defs’ Ex. B at ¶ 1.
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   2                                SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51702 Page 5 of 32


     1   implementation of queue management was discussed. Ex. 2 at 19:20-20:14; Defs’
     2   Ex. A at ¶ 8. During these meetings, Mr. Owen and Mr. Howe admit that they took
     3   hand-written notes about the topics discussed during the meeting “to remind
     4   [themselves] to take further action,” Defs’ Ex. A at ¶ 10, and to “jog [their]
     5   memor[ies] of particular follow up actions,” id.; see also Defs’ Ex. B at ¶ 7 (Mr.
     6   Howe wrote down “trigger words” that he would “use to assist [himself] in recalling”
     7   topics that he wanted to raise during the meeting). Both Mr. Owen and Mr. Hoffman
     8   admit that they discarded these hand-written notes, Defs’ Ex. A at ¶ 11; Defs’ Ex. B
     9   at ¶ 8, despite
    10                       . Therefore, as this Court put it, there “is evidence of spoliation”;
    11   the remaining question is “whether the spoliation was willful or merely negligent.”
    12   Dkt. 506 at 5. Because the spoliation in this case was either willful or grossly
    13   negligent, the proper sanction for Defendants’ spoliation is for the Court to adopt a
    14   rebuttable presumption that the destroyed evidence would have been detrimental to
    15   Defendants’ case.
    16         Defendants have no meaningful justification for Mr. Owen’s and Mr. Howes’
    17   destruction of documents that they were specifically instructed to preserve. They
    18   argue that M. Howe and Mr. Owen merely took “non-substantive” notes. But the
    19   record shows otherwise. Mr. Howe and Mr. Owen took these notes specifically so
    20   that they could remember what was discussed at high-level meetings and so that they
    21   could take further action. Their notes were substantive. See, e.g., Substantive,
    22   Merriam-Webster Dictionary (2020) (“involving matters of . . . practical
    23   importance”); Substantive, Cambridge Dictionary (2020) (“having real importance
    24   of value”). These notes would have shown what the senior-most officials at OFO
    25   discussed regarding the implementation of the turnback policy. They also would
    26   have shown what follow-up actions OFO leadership thought were warranted
    27   concerning the turnback policy. Because Mr. Howe and Mr. Owen routinely
    28   destroyed their notes, Plaintiffs lost the opportunity to meaningfully question Mr.
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                    3                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51703 Page 6 of 32


     1   Howe and Mr. Owen at their depositions about those discussions and follow-up
     2   actions that occurred during the high-level meetings.
     3          Moreover, Mr. Owen and Mr. Howe were not allowed to substitute their
     4   judgment for that reflected in the litigation hold that they received. The litigation
     5   hold⸺which Defendants do not even cite below⸺instructed Mr. Owen and Mr.
     6   Howe                                       Ex. 1 at 395. The litigation hold warned
     7   Mr. Howe and Mr. Owen that
     8

     9                 Id. The litigation hold specifically advised Mr. Owen and Mr. Howe
    10   to
    11                                        Id. at 401. The litigation hold further instructed
    12   Mr. Owen and Mr. Howe
    13                                     Id. Instead of following the clear guidance in the
    14   litigation hold, Mr. Owen and Mr. Howe determined that their notes were not
    15   “substantive” and discarded them.
    16          It gets worse. Defendants’ counsel also bungled their efforts to send litigation
    17   hold notices to key custodians. The most glaring example is Mr. Howe. Mr. Howe
    18   became the Executive Director for Operations at OFO on October 2017—months
    19   after this litigation was filed. See Dkt. 1. As the Executive Director, Mr. Howe had
    20   direct responsibility for the operations of ports of entry on the U.S.-Mexico border,
    21   including efforts to turn asylum seekers back to Mexico at those ports of entry.
    22          Because Defendants waited months to send a litigation hold to Mr. Howe, and
    23   failed to take reasonable steps to preserve evidence, such as the notes taken by Mr.
    24   Howe and Mr. Owen, spoliation sanctions are appropriate. Specifically, the Court
    25   should draw rebuttable presumptions that (a) at the daily OFO leadership meeting,
    26   Mr. Owen and Mr. Howe instructed CBP officers to turn back asylum seekers who
    27   were arriving at ports of entry on the U.S.-Mexico border and (b) the notes taken by
    28   Mr. Owen and Mr. Howe would show that the turnback policy is based on a pretext.
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                   4                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51704 Page 7 of 32


     1   II.   Factual Background
     2         A.     The Turnback Policy
     3         Plaintiffs have already provided the Court with a detailed accounting of the
     4   implementation of the turnback policy in their recently-filed motion for summary
     5   judgment. See Dkt. 533 at 4-18. In brief, the relevant facts are these. Beginning in
     6   May 2016 at the San Ysidro Port of Entry, CBP changed entirely the way that it
     7   inspects and processes asylum seekers arriving at ports of entry. Rather than
     8   carrying out their congressionally-mandated duty to inspect and process all asylum
     9   seekers arriving at ports of entry, CBP officers began turning back asylum seekers
    10   at ports of entry. Initially, due to decisions made by OFO leadership, these practices
    11   were not standardized. For instance, in some instances, CBP officers forced asylum
    12   seekers to withdraw their applications for admission; in others, CBP officers used
    13   physical force to prevent asylum seekers from stepping onto U.S. soil; and, in other
    14   cases, CBP officers lied to asylum seekers by telling them that the ports of entry
    15   were “at capacity.”
    16         In April and June 2018, Defendants memorialized portions of the turnback
    17   policy, directing ports of entry to turn back asylum seekers when they were “at
    18   capacity.” At the same time, Defendants re-defined the term “capacity” to be
    19   essentially meaningless. Around this time,
                                                                                          4
    20                                                                                        In
    21   fact, the policy ultimately gave ports of entry license to slash the number of asylum
    22
         4
          Buried in a footnote below, Defendants label this argument “conclusory.” They
    23   contend that
                           Infra at 21 n.12. Defendants argument ignores the record.
    24

    25           Dkt. 533-1 at 13-14.
    26
         Id. at 14.                                       Id. This was not some sort of
    27   hypothetical exercise, as Defendants imply. Defendants explicitly
    28                                      The evidence is not “conclusory,” it is damning.
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                   5                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51705 Page 8 of 32


     1   seekers inspected and processed to far below 100% of their capacity.
     2          B.    Defendants’ Failed Document Preservation Efforts
     3          Plaintiffs filed their initial complaint in this case on July 12, 2017. See Dkt.
     4   1. Defendants were served with a copy of the complaint on July 14, 2017. See Dkt.
     5   41. CBP sent a litigation hold notice to Todd Owen, in July 2017. See Ex. 3 at 15.
     6   However, Defendants’ document preservation efforts were woefully incomplete and
     7   under-inclusive. Some custodians received litigation hold notice months or years
     8   after this litigation was filed. For example, Randy Howe, the Executive Director of
     9   OFO who was in charge of all operations at ports of entry, did not receive a litigation
    10   hold notice until December 20, 2018—over a year after he assumed that position.
    11   Id. at 16.
    12          C.    Defendants’ Document Destruction
    13          The results of Defendants’ shoddy document preservation efforts are all too
    14   predictable. Multiple high-level OFO employees destroyed their notes of what
    15   occurred at daily operational meetings. Randy Howe destroyed notes that he took
    16   to jog his memory concerning the topics discussed at daily 8:15am operational
    17   meetings attended by the senior-most career officials at OFO. See Ex. 2 at 19:20-
    18   20:14; Ex. 4. Mr. Howe routinely took these notes from October 2017 to December
    19   2019 and, despite receiving a litigation hold notice in December 2018, routinely
    20   destroyed those notes by placing them in a shred bin. See Ex. 2 at 20:15-32:22; Ex.
    21   3 at 17. Defendant Todd Owen also routinely destroyed similar notes that he took
    22   at the 8:15 a.m. meeting that he used to jog his memory concerning what was
    23   discussed at those meetings, despite having received a litigation hold notice as early
    24   as July 20, 2017. Ex. 3 at 17.
    25   III.   Argument
    26          A.    Spoliation Sanctions Are Warranted
    27          “Spoliation is ‘the destruction or significant alteration of evidence, or the
    28   failure to preserve property for another’s use as evidence[,] in pending or reasonably
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                   6                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51706 Page 9 of 32


     1   foreseeable litigation.” Reinsdorf v. Skechers U.S.A. Inc., 296 F.R.D. 604, 625-26
     2   (C.D. Cal. 2013) (quoting Zubulake v. UBS Warburg, LLC, 220 F.R.D. 212, 216
     3   (S.D.N.Y. 2003)). “[T]he party alleging spoliation has the burden to prove by a
     4   preponderance of the evidence that the accused party actually destroyed, altered, or
     5   failed to preserve relevant evidence.” U.S. E.E.O.C. v. Wedco, Inc., 2014 WL
     6   4635678, at *2 (D. Nev. 2014) (citing LaJocies v. City of N. Las Vegas, 2011 WL
     7   1630331, at *1 (D. Nev. 2011)).
     8         “A federal court is empowered to sanction a spoliating party under its inherent
     9   authority under Federal Rule of Civil Procedure . . . 37. The Court may exercise its
    10   inherent authority to impose sanctions ‘based on a party’s failure to preserve relevant
    11   evidence . . . if [the party] had some notice that the evidence was potentially relevant
    12   to pending or reasonably foreseeable litigation.” Soule v. P.F. Chang’s China Bistro,
    13   Inc., 2020 U.S. Dist. LEXIS 23802, at *10 (D. Nev. 2020). “[I]f relevant evidence
    14   has been shown to exist, and if the possessor of that evidence was on notice that the
    15   evidence was potentially relevant to litigation which was reasonably foreseeable,
    16   and if that party failed to take reasonable steps to preserve it, sanctions may be
    17   imposed upon that party.” Id.
    18         “A party seeking sanctions for spoliation of evidence must prove the
    19   following elements: (1) the party having control over the evidence had an obligation
    20   to preserve it when it was destroyed or altered, (2) the destruction or loss was
    21   accompanied by a culpable state of mind, and (3) the evidence was destroyed or
    22   altered was ‘relevant’ to the claims or defenses of the party that sought the discovery
    23   of the spoliated evidence[.]” Brannan v. Bank of Am., 2017 WL 4031442, at *2 (D.
    24   Nev. 2017), adopted by 2018 WL 1002613 (D. Nev. 2018).
    25         Here, each of the Brannan factors are satisfied, and a rebuttable presumption
    26   that the spoliated evidence was favorable to Plaintiffs is warranted. First, there is no
    27   question that Defendants had “control over the evidence [and] had an obligation to
    28   preserve it when it was destroyed.” Brannan, 2017 WL 4031442, at *2. Mr. Owen
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                    7                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51707 Page 10 of 32


      1   and Mr. Howe were all CBP employees and received litigation hold notices (no
      2   matter how belated they may have been) at the time that they destroyed documents
      3   relevant to this ca. Supra at 5.
      4         Second, the destruction and loss of the spoliated materials was accompanied
      5   by a culpable state of mind. Brannan, 2017 WL 4031442, at *2. A “culpable state
      6   of mind” requires a showing “of at least negligence.” Nutrition Distrib. LLC v. PEP
      7   Res., LLC, 2018 U.S. Dist. LEXIS 205250, at *11 (S.D. Cal. 2018). In this case,
      8   Defendants’ failed to send a litigation hold notice to Mr. Howe until December 20,
      9   2018, at which point Mr. Howe had been destroying his notes of high-level meetings
     10   at OFO for months. See supra at 4-6. The failure to timely issue a litigation hold
     11   notice is, at the very least, gross negligence. Surowiec v. Capital Title Agency, Inc.,
     12   790 F. Supp. 2d 997, 1007 (D. Ariz. 2011) (failure to issue timely litigation hold was
     13   gross negligence).5
     14         After Mr. Howe received a litigation hold in December 2018, he willfully
     15   destroyed his notes based on his belief that the notes “weren’t substantive.” Ex. 2
     16   at 26:15-20. But Mr. Howe’s rationale ignores the import of his notes—they are the
     17   best evidence of what was discussed at meetings of the senior-most officials at OFO
     18   where metering was a topic of discussion. Id. at 32:8-12; Ex. 5 at 28:19-30:14. Mr.
     19   Howe’s conduct was willful and reckless. Once he received his severely belated
     20   litigation hold notice, he knew, or should have known, from the litigation hold
     21   notices that he received that he needed to retain all documents relevant to the claims
     22   and defenses in this case. But he chose to supplant his personal judgment about what
     23   was “substantive” for the law. See, e.g., Victorino v. FCA US LLC, 2017 U.S. Dist.
     24   LEXIS 168390, at *31 (S.D. Cal. 2017) (a “party’s destruction of evidence qualifies
     25

     26   5
         Below, Defendants accuse Plaintiffs of attempting to create a “per se” standard for
        gross-negligence. Far from it. Plaintiffs’ argument is simple. Defendants failed to
     27 send Mr. Howe a litigation hold for months. Then, Defendants allowed two of their
        key witnesses to destroy contemporaneous notes of high-level meetings where the
     28 turnback policy was discussed. That is grossly negligent under any standard.
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                    8                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51708 Page 11 of 32


      1   as willful spoliation if the party has ‘some notice that the documents were potentially
      2   relevant to the litigation before they were destroyed’”).
      3         During his time as the head of OFO, Mr. Owen was a defendant in this case.
      4   He received a litigation hold on July 20, 2017. Ex. 3 at 17. He acknowledged that
      5   he attended operational meetings where metering was discussed. Ex. 5 at 30:12-14.
      6   Yet, he admits that he destroyed notes about those meetings. Defs’ Ex. A at ¶ 11. It
      7   is difficult to think of more obvious evidence of willful spoliation. Leon v. IDX Sys.
      8   Corp., 464 F.3d 951, 959 (9th Cir. 2006) (“A party’s destruction of evidence
      9   qualifies as willful spoliation if the party has ‘some notice that the documents were
     10   potentially relevant to the litigation before they were destroyed.’”).
     11         Third, the evidence that was destroyed was clearly relevant. “[R]elevance is
     12   a two-part test that requires a showing of both relevance and prejudice.” Esquivel v.
     13   Prudential Life Ins. Co., 2018 U.S. Dist. LEXIS 224236, at *7 (C.D. Cal. 2018).
     14   “[L]ost or destroyed evidence is ‘relevant’ if ‘a reasonable trier of fact could
     15   conclude that the lost evidence would have supported the claims or defenses of the
     16   party that sought it.’” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497,
     17   531 (D. Md. 2010). “A party suffers prejudice if the spoliation substantially denies
     18   that party the ability to support . . . its claim.” Mizzoni v. Allison, 2018 U.S. Dist.
     19   LEXIS 80969, at *15 (D. Nev. 2018). In particular, prejudice exists where a party
     20   “is forced to rely on incomplete and spotty evidence” as a result of an opposing
     21   party’s failure to preserve and produce evidence. Anheuser-Busch, Inc. v. Natural
     22   Beverage Distribs., 69 F.3d 337, 353 (9th Cir. 1995).
     23         In this case, there is no doubt that Mr. Owen’s and Mr. Howe’s notes were
     24   relevant and their destruction was prejudicial. Mr. Owen and Mr. Howe admittedly
     25   took these short notes in order to jog their memories about what was discussed at the
     26   daily 8:15 a.m. meeting of the senior-most officials at OFO. See, e.g., Ex. 5 at 28:19-
     27   30:14; Ex. 2 at 21:1-21. High-level OFO officials discussed metering during these
     28   meetings. See, e.g., Ex. 5 at 30:12-14. When Mr. Owen and Mr. Howe destroyed
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                    9                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51709 Page 12 of 32


      1   their notes, they deprived Plaintiffs of the ability to refresh their recollections on
      2   what was discussed during the meetings. Instead, Plaintiffs were forced to rely on
      3   their spotty recollections of what was said at the meetings. See, e.g., Ex. 2 at 22:22-
      4   23:13 (Mr. Howe was unable to recall whether his written notes ever referenced
      5   inspecting and processing asylum seekers at POEs on the U.S.-Mexico border).
      6         Mr. Owen and Mr. Howe assert that their notes were “non-substantive,” and
      7   therefore irrelevant. Ex. 3 at 17. But, “the relevance of . . . [destroyed] documents
      8   cannot be clearly ascertained because the documents no longer exist,” and
      9   Defendants “can hardly assert any presumption of irrelevance as to the destroyed
     10   documents.” Leon, 464 F.3d at 959. At any rate, Defendants are flat wrong when
     11   they assert that contemporaneous notes taken by key custodians at high-level
     12   meetings where metering was admittedly discussed are somehow irrelevant.
     13   Regardless of how cursory these notes were, their purpose was to jog Mr. Howe’s
     14   and Mr. Owen’s memories about topics that were discussed during those high-level
     15   meetings. Because Mr. Owen and Mr. Howe destroyed their notes, Plaintiffs lost
     16   the ability to refresh their memories and engage in meaningful questioning regarding
     17   meetings where metering was discussed.
     18         B.     A Rebuttable Presumption Is Warranted
     19         When considering the proper sanction for spoliation, “the court should choose
     20   the least onerous sanction corresponding to the willfulness of the destructive act and
     21   the prejudice suffered by the victim.” LaJocoies v. City of N. Las Vegas, 2011 WL
     22   1630331, at *4 (D. Nev. 2011) (internal citation omitted).          The most severe
     23   sanction—terminating the case in favor of the non-spoliating party—“should not be
     24   imposed unless there is clear and convincing evidence of both bad-faith spoliation
     25   and prejudice to the opposing party.” Micron Tech., Inc. v. Rambus, Inc., 645 F.3d
     26   1311, 1328-29 (9th Cir. 2011) (internal citation omitted).
     27         “The middle available sanction is to order a rebuttable presumption against
     28   the offering party that the evidence, if it has not been despoiled, would have been
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   10                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51710 Page 13 of 32


      1   detrimental to the despoiler.” Soule, 2020 U.S. Dist. LEXIS 23802, at *11-12. “To
      2   warrant a rebuttable presumption, [the offending party] must have consciously
      3   disregarded its obligation to preserve” the lost evidence. McCabe v. Wal-Mart
      4   Stores, Inc., 2016 WL 706191, at *3 (D. Nev. 2016) (citation omitted). “By failing
      5   to do as little as issue a litigation hold notice to . . . employees for [several] months
      6   after its preservation duty arose, and by further delaying issuance of litigation hold
      7   notices to several key custodians,” a party “act[s] with not just simple negligence
      8   but rather conscious disregard of its duty to preserve.” Apple Inc. v. Samsung Elecs.
      9   Co., 888 F. Supp. 2d 976, 998 (N.D. Cal. 2012).
     10         “[The] least severe sanction is to enter an adverse inference jury instruction
     11   that an offending party destroyed evidence.” Soule, 2020 U.S. Dist. LEXIS 23802,
     12   at *12. In other words, “[a]n adverse inference is an instruction to the trier of fact
     13   that evidence made unavailable by a party was unfavorable to that party.” Lewis v.
     14   Ryan, 261 F.R.D. 513, 521 (S.D. Cal. 2009). In the context of a bench trial, an
     15   adverse inference is the equivalent of a finding of fact. Optowave Co. v. Nikitin,
     16   2007 WL 129009, at *8 (M.D. Fla. 2007).
     17         In this case, the proper sanction is for the court to draw the rebuttable
     18   presumption that the evidence destroyed by Mr. Owen and Mr. Howe would have
     19   been helpful to Plaintiffs’ case. Soule, 2020 U.S. Dist. LEXIS 23802, at *11-12.
     20   This presumption is warranted because Defendants took months to distribute
     21   litigation holds to Mr. Howe and then allowed custodians to destroy key information
     22   in a willful or grossly negligent manner. See supra at 5; Apple Inc., 888 F. Supp. 2d
     23   at 998. Therefore, the Court should adopt a rebuttable presumption that (a) at the
     24   daily OFO leadership meeting, Mr. Owen and Mr. Howe instructed CBP officers to
     25   turn back asylum seekers who were arriving at ports of entry on the U.S.-Mexico
     26   border and (b) the notes taken by Mr. Owen and Mr. Howe would show that the
     27   turnback policy is based on a pretext.
     28
                                                              JOINT MOTION CONCERNING SPOLIATION
                                                    11                                SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51711 Page 14 of 32


      1         C.     Defendants’ Arguments to the Contrary Are Baseless
      2         Defendants arguments below offer no basis for this Court to avoid entering
      3   spoliation sanctions.
      4         First, Defendants attempt to turn the spoliation inquiry on its head. They
      5   argue that Plaintiffs have based this motion on nothing more than their own “fertile
      6   imagination” about what may have been discussed at those meetings. That is
      7   incorrect. Mr. Owen and Mr. Howe admitted that they attended a regular meeting
      8   at which queue management, an aspect of the turnback policy, was discussed. Supra
      9   at 3-6. The evidence also shows that the turnback policy was based on a pretext.
     10   See Dkt. 533 at 13-14. Defendants’ senior leadership knew that the turnback policy
     11   was a pretext because they
     12                                                               . Id. It requires no leap
     13   of logic to conclude that the same officials discussed their knowledge that the
     14   turnback policy was based on a pretext during meetings whether they (a) admitted
     15   that they discussed the policy, and (b) destroyed their notes of the meeting.
     16         Second, Defendants boldly claim that the court should conclude that the notes
     17   taken by Mr. Owen and Mr. Howe were not relevant. That is entirely wrong. Both
     18   Mr. Owen and Mr. Howe admit that they took notes regarding queue management,
     19   an aspect of the turnback policy. Supra at 1-2. They further admit that they would
     20   have used these notes to inform follow-up actions that they took and to jog their
     21   memories about what was discussed during those meetings. Supra at 1-2. It is
     22   precisely the discussions at those meetings and the follow-up actions with respect to
     23   the turnback policy that Plaintiffs were prevented from inquiring into due to
     24   Defendants’ spoliation.
     25         Third, Defendants argue that Mr. Owen and Mr. Howe did not act in bad faith
     26   because they did not intentionally destroy their notes, but believed them to be “non-
     27   substantive.” That is not correct. The standard for preserving documents is whether
     28   the information “would have supported the claims or defenses of the party that
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   12                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51712 Page 15 of 32


      1   sought it,’” Victor Stanley, 269 F.R.D. at 531, not whether a document custodian
      2   thought that the documents were “substantive.” And there is no question that Mr.
      3   Owen’s and Mr. Howe’s notes would have supported Plaintiffs’ claims. By design,
      4   they would have jogged the memories of Mr. Owen and Mr. Howe about discussions
      5   that OFO’s senior officers had concerning the turnback policy and its
      6   implementation.
      7         Fourth, Defendants argue that there was no prejudice to Plaintiffs because it
      8   is not likely that questioning Mr. Owen and Mr. Howe regarding their notes would
      9   have generated favorable testimony. That is rich. Fundamentally, Defendants are
     10   arguing that they know what these destroyed notes said and how witnesses would
     11   have answered questions about them. As this Court has already pointed out, that is
     12   preposterous. See Ex. 6 at 34:11-16 (“What I’m concerned about is that there’s a
     13   statement from the defense that these notes aren’t relevant, they’re just little notes,
     14   and they’re not substantive, but you haven’t actually seen these notes, so how can
     15   you determine whether they’re relevant or not or partially relevant?           I don’t
     16   understand that.”).
     17         Furthermore, Defendants argument is factually incorrect. The evidence shows
     18   that Defendants
     19            , Dkt. 533 at 13-14,
     20                                                                          , id. at 16, and
     21   privately admitted that the turnback policy broke the law, id. at 12. In addition, a
     22   CBP officer turned whistleblower and contemporaneous documents show that the
     23   capacity rationale given for turnbacks is a lie. Id. at 1-2. Given that evidence, and
     24   the fact that Mr. Owen and Mr. Howe disobeyed a litigation hold and destroyed their
     25   notes of high-level meetings where the policy was discussed, it is reasonable to
     26   believe that Plaintiffs would have uncovered further evidence that Mr. Owen and
     27   Mr. Howe discussed the fact that the turnback policy was based on a pretext.
     28         Finally, Defendants point to the fact that one of their custodians, Todd
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   13                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51713 Page 16 of 32


      1   Hoffman, did preserve his notes and those notes were produced to Plaintiffs. They
      2   also argue that Plaintiffs could have asked Mr. Hoffman about his notes. This
      3   argument misses the mark. The mere fact that other custodians understood that they
      4   needed to preserve their hand-written notes only proves that Mr. Howe and Mr.
      5   Owen should have done the same.6
      6   IV.   Conclusion
      7         Plaintiffs’ motion should be granted in full. The Court should adopt a
      8   rebuttable presumption that (a) at the daily OFO leadership meeting, Mr. Owen and
      9   Mr. Howe instructed CBP officers to turn back asylum seekers that were arriving at
     10   ports of entry on the U.S.-Mexico border and (b) the notes taken by Mr. Owen and
     11   Mr. Howe would show that the turnback policy is based on a pretext.
     12

     13

     14

     15

     16

     17

     18

     19

     20
     21

     22

     23

     24

     25   6
         Below Defendants also argue that Plaintiffs could have questioned Mr. Howe about
        Mr. Hoffman’s notes in an effort to refresh Mr. Howe’s recollection. See infra at
     26 27. It is difficult to see how Plaintiffs could have done so, short of time travel. Mr.
        Howe was deposed on January 9, 2020. Defendants did not produce Mr. Hoffman’s
     27 notes until June 9, 2020. At that point, it was not possible to notice the Rule 30(b)(1)
        deposition of Mr. Howe before the June 19, 2020 close of fact discovery. See Dkt.
     28 454 at § II(C) (generally requiring 14 days’ notice for remote depositions).
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   14                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51714 Page 17 of 32


      1                             DEFENDANTS’ ARGUMENT
      2         Plaintiffs move for spoliation sanctions in response to the loss of handwritten,
      3   shorthand notes of U.S. Customs and Border Protection (CBP) Officials Todd Owen7
      4   and Randy Howe from a daily operational meeting at which participants typically
      5   review and discuss the prior day’s significant events and other events and topics of
      6   interest. They ask the Court to draw two vague evidentiary presumptions that bear
      7   no factual or logical connection to these notes. The Court should deny this request,
      8   as the loss of these notes does not warrant relief, let alone the imposition of overly-
      9   broad presumptions that lack evidentiary basis.

     10         Plaintiffs ask the Court to impose a rebuttable presumption that Mr. Howe and

     11
          Mr. Owen issued an undefined “turn back” instruction at some unspecified time to
          unspecified CBP Officers at one of these meetings. Yet there is no indication that
     12
          the notes from the daily operational meetings would contain, or lead to, such
     13
          evidence. To the contrary, the meetings were to discuss significant events over the
     14
          last 24 hours, as well as other “events, topics, or issues” warranting the Executive
     15
          Assistant Commissioner’s (EAC’s) awareness, rather than substantive policy. Ex. A
     16
          ¶ 3. The meetings were attended by OFO leadership, and not by CBP Officers in the
     17
          field. And Plaintiffs point to no direct evidence in the entire discovery record of
     18
          numerous depositions and 1.4 million pages of documents that support the existence
     19
          of a “turnback policy” that is different from, or broader than, the acknowledged
     20
          practices of metering and queue management.
     21
                Plaintiffs also ask the Court to impose a rebuttable presumption that the notes
     22   would have shown that this “turnback policy” was based on a pretext. Even if it were
     23   clear what Plaintiffs mean by “pretext” in this context – which it is not – this request
     24

     25
          7
         Plaintiffs did not meet and confer with Defendants about the loss of Mr. Owen’s
     26 notes. Shinners Decl. ¶ 6. Their request, therefore, is not properly before the Court.
        See Brady v. Grenedene USA, Inc., 2014 WL 11975003, at *1 (S.D. Cal. Dec. 30,
     27 2014) (declining to address substance of dispute and denying motion because
        parties had not met and conferred on “all issues” before presenting disputes to
     28 court).
                                                             JOINT MOTION CONCERNING SPOLIATION
                                                    15                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51715 Page 18 of 32


      1   is a stretch. Given the purpose of the meetings—which was to discuss operations
      2   and topics of interest, rather than have substantive discussions about policy—and
      3   the purpose of Mr. Howe and Mr. Owen’s notes—which was to jot down one or two
      4   trigger words for topics of discussion and follow-ups—there is no evidence that the
      5   lost, shorthand notes could possibly have led to the evidence Plaintiffs now seek to
      6   enter as a rebuttable presumption.
      7            A court may sanction a party for despoiling non-ESI evidence under its
      8   inherent power. Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006).8 If a
      9   court determines that a party despoiled evidence, it must tailor a remedy

     10   corresponding to the prejudice suffered by the other party, the import of the lost

     11
          information, and the willfulness of the conduct. Plaintiffs’ proposed remedies are
          not warranted. The Court should thus deny Plaintiffs’ requests for rebuttable
     12
          presumptions.
     13
              I.      FACTUAL BACKGROUND
     14
                      A. Defendant CBP’s Preservation Efforts
     15
                   Defendant CBP has taken numerous, proactive steps to meet its preservation
     16
          obligations in this border-wide class action implicating a broad swath of its
     17
          operations. CBP issued litigation hold notices to relevant officials almost
     18
          immediately after this lawsuit was filed and has updated those litigation hold notices
     19
          throughout the course of the litigation. Ex. 3 at 15-24 (explaining how and when
     20
          Defendants issued litigation holds). It proactively asked the Court for relief from
     21
          extremely costly, disproportionate preservation of surveillance video. See ECF No.
     22   148. Its emails are stored on servers and cannot be manually deleted by individual
     23   users. Ex. 3 at 17. That the vast majority of arguably relevant evidence was preserved
     24

     25
          8
         If the evidence at issue is ESI, Federal Rule of Civil Procedure 37(e) applies.
     26 Soulé v. P.F. Chang’s China Bistro, Inc., 2020 WL 959245, at *5 (D. Nev. Feb.
        26, 2020) (citing Fed. R. Civ. P 37(e)); Fed. R. Civ. P. 37(e) advisory committee’s
     27 note to 2015 amendment (Rule 37(e) “forecloses reliance on inherent authority or
        state law to determine when certain measures should be used” when applying
     28 spoliation sanctions).
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   16                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51716 Page 19 of 32


      1   is evidenced in part by the fact that Defendants have produced over 1.4 million pages
      2   of documents, including emails, data, other ESI, and copies of hard copy,
      3   handwritten notes. Shinners Decl. ¶ 8. Instances in which documents were not
      4   preserved, and which this Motion addresses, were disclosed to Plaintiffs.
      5             B. Notes from the 8:15 am Daily Meetings
      6         Plaintiffs’ Motion is based on the loss of certain non-substantive, shorthand
      7   notes taken by OFO Officials at daily operational meetings. Plaintiffs focus on lost
      8   notes from Todd Owen and Randy Howe, but fail to mention that another custodian
      9   in this case, Todd Hoffman, also attended these same meetings and preserved his

     10   handwritten notes.

     11
                       1. Todd Owen’s Notes
                As Todd Owen, former Executive Assistant Commissioner of OFO, testified
     12
          in his deposition9 and attests in his declaration, he held daily operational meetings at
     13
          8:15 am with OFO leadership that were attended by the Deputy Executive Assistant
     14
          Commissioner, his and the Deputy Executive Assistant Commissioner’s chiefs of
     15
          staff, and the six Executive Directors at OFO headquarters. Ex. A, ¶ 2. The meetings
     16
          were “operational discussion[s],” which provided (1) operational recaps of OFO’s
     17
          activities over the previous 24 hours and (2) “a high-level overview of issues that
     18
          either have been identified in electronic reports” or that Mr. Owen or one of his
     19
          Executive Directors identified as “being of particular interest.” Ex. 5, 30:3-4; Ex. D,
     20
          40:13-14; Ex. A, ¶ 3. The meeting participants also discussed upcoming events and
     21
          other general topics that needed to be brought to Mr. Owen’s attention. Ex. A, ¶ 3.
     22   These meetings focused on issues relating to all aspects of OFO’s missions at all 328
     23   POEs around the country. Id. ¶¶ 4-6. While participants discussed operational issues
     24   and general “topics or issues of interest to CBP or DHS as a whole,” id. ¶ 6, “the
     25

     26   9
          During his deposition, Plaintiffs questioned Mr. Owen generally about the
        discussions at these meetings but did not ask questions about the specific
     27 discussions that took place. Ex. 5, 28:19-31:22. The entirety of Mr. Owen’s
        transcript was filed with Plaintiffs’ motion for summary judgment. ECF No. 535-
     28 12.
                                                             JOINT MOTION CONCERNING SPOLIATION
                                                    17                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51717 Page 20 of 32


      1   purpose of these meetings [was] not to make substantive decisions or to have
      2   substantive discussions about the implementation of particular policies.” Id. ¶ 7.
      3   Such discussions and decision-making occurred in separate meetings. Id.
      4         The nature of these meetings demonstrates that Mr. Owen did not take
      5   substantive notes during the meetings, let alone notes relevant to Plaintiffs’ claims,
      6   or that could support the presumption Plaintiffs seek. Id. ¶ 10. Mr. Owen would jot
      7   down words or phrases to jog his memory on future action items. Id. He made the
      8   notes “only for purposes of appropriate follow up action,” and the notes did not
      9   “convey the substance of any discussions or the substance of any particular

     10   incident[.]” Id. ¶ 11. Once a note served its purpose, he normally discarded it. Id.

     11
          The notes did not reflect any substantive discussion of policies incidents, or
          responses thereto because, as indicated, any substantive discussions occurred at
     12
          follow-up meetings, which would often involve substantive briefing materials or
     13
          decision memos. Id. ¶ 10. Therefore, although Mr. Owen received a litigation hold
     14
          notice, Mr. Owen did not believe that his shorthand notes were of sufficient
     15
          substance to be subject to the litigation holds. Id. ¶ 11.
     16
                       2. Randy Howe’s Notes
     17
                As a former Executive Director for Operations for OFO, beginning in October
     18
          2017, Randy Howe attended the same daily meetings at which Mr. Owen was briefed
     19
          on various significant events and topics from POEs around the country. Ex. 2, 20:12-
     20
          22; Ex. B, ¶¶ 2, 3. Like Mr. Owen, Mr. Howe attests that the conversations at these
     21
          meetings did not encompass substantive decisions or discussions about policy
     22   implementation. Ex. B, ¶ 4. The meetings “ke[pt] the EAC abreast of important
     23   issues and operational events”; those discussions thus sometimes touched on the
     24   topic of metering and queue management. Id. ¶¶ 3, 5. However, the attendees
     25   discussed queue management and metering “in the context of other operational
     26   issues,” such as a particular POE facing capacity constraints, such that it had to
     27   implement queue management. Id. ¶ 5. Many of the significant events discussed at
     28   the 8:15 meetings were reported to Mr. Owen in email. Mr. Howe also generally
                                                              JOINT MOTION CONCERNING SPOLIATION
                                                    18                                SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51718 Page 21 of 32


      1   followed up with Mr. Owen in email. Ex. 2, 26:6-13.
      2         Before attending the daily meeting, Mr. Howe sometimes wrote himself short-
      3   hand notes containing “trigger words” to help him recall events or issues to be
      4   brought to Mr. Owen’s attention. Ex. B. ¶ 7; see also Ex. 2, 20:20-22. If needed, Mr.
      5   Howe took notes during the meetings in a similar short-hand manner to help him
      6   remember certain follow-up items to pass to his subordinates at a later meeting. Ex.
      7   B, ¶ 7. Therefore, even notes regarding metering or queue management, if they
      8   existed, would have consisted of one or two words to aid Mr. Howe in recalling
      9   certain discussion points for follow-up. Id. Mr. Howe, therefore, disposed of the

     10   notes after the meeting, because he “did not believe they were substantive,

     11
          responsive, or relevant to the litigation holds” he received. Id. ¶¶ 8, 9.
                       3. Todd Hoffman’s Notes
     12
                Todd Hoffman, former Executive Director of the Admissibility and
     13
          Passengers Programs at OFO, also attended the daily 8:15 meetings. Ex. C, ¶ 2.
     14
          When Mr. Hoffman attends these and other meetings, he generally brings a
     15
          notebook, and may, if appropriate, take notes that allow him to recall the substance
     16
          of what was said and what he considered to be important at the time. Id. ¶ 4. He
     17
          typically took notes on issues related to queue management, “in case [he] later was
     18
          required to brief [the topic].” Id. ¶ 5. Mr. Hoffman preserved his notebooks and
     19
          reviewed them for production. Ex. F, 37:17-22. Defendants produced these notes on
     20
          June 9, 2020. Shinners Decl. ¶ 8. Plaintiffs did not ask Mr. Hoffman any questions
     21
          about the substance of any of his notes during his deposition, even though the notes
     22   were available; nor did they ask to continue his deposition for more time to review
     23   those notes. ECF No. 535-6.10 They did not ask him whether any of the notes were
     24   from the 8:15 am meetings. Id.
     25

     26

     27
          10
            Mr. Hoffman’s full deposition transcript was filed with Plaintiffs’ motion for
     28   summary judgment.
                                                             JOINT MOTION CONCERNING SPOLIATION
                                                    19                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51719 Page 22 of 32


      1      II.      LEGAL STANDARDS
      2            To prevail on a motion for sanctions under the court’s inherent authority, a
      3   party must show by the preponderance of the evidence:
      4             (1) the party having control over the evidence had an obligation to
                    preserve it when it was destroyed or altered; (2) the destruction or loss
      5
                    was accompanied by a “culpable state of mind”; and (3) the evidence
      6             that was destroyed or altered was “relevant” to the claims or defenses
                    of the party that sought the discovery of the spoliated evidence.
      7

      8   Brannan v. Bank of Am., 2017 WL 4031442, at *2, (D. Nev. Sept. 13, 2017) (citation
      9   and quotation marks omitted). The first prong requires a party to “preserve evidence
     10   that it knows or should know is relevant to a claim or defense of any party in the
     11   litigation.” Id. The second prong “requires a showing of at least negligence.”
     12   Nutrition Distrib. LLC v. PEP Rsch., LLC, 2018 WL 6323082, at *4 (S.D. Cal. Dec.
     13   4, 2018) (citations omitted). The third prong “requires a showing that the evidence
     14   was destroyed in bad faith, or that the evidence would have helped the innocent party
     15   prove its claim or defense.” Id. (citations omitted). The moving party must “establish
     16   a reasonable possibility, based on concrete evidence rather than a fertile imagination,
     17   that access to the lost material would have produced evidence favorable to its cause.”
     18   Brannan, 2017 WL 4031442, at *2.
     19            When determining a proper sanction for spoliation, “the court should choose
     20   the least onerous sanction corresponding to the willfulness of the destructive act and
     21   the prejudice suffered by the victim.” Soulé, 2020 WL 959245, at *3, 4 (citation and
     22   quotation marks omitted). To determine whether spoliation has prejudiced a party,
     23   the Court “looks into whether the [spoiling party’s] actions impaired [the non-
     24   spoiling party’s] ability to go to trial or threatened to interfere with the rightful
     25   decision of the case.” Leon, 464 F.3d at 959 (citation and quotation marks omitted).
     26      III.     ARGUMENT
     27            Plaintiffs have not shown they merit spoliation relief, let alone the specific
     28   rebuttable presumptions that they seek. First, they have not demonstrated that the
                                                               JOINT MOTION CONCERNING SPOLIATION
                                                      20                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51720 Page 23 of 32


      1   evidence is “relevant” for purposes of spoliation relief. Plaintiffs have not shown
      2   how Mr. Owen or Mr. Howe’s meeting notes would have assisted in proving their
      3   claims; nor have they shown that Mr. Owen or Mr. Howe acted in bad faith. Instead,
      4   they speculate, without evidence, as to what those notes may have shown. Second,
      5   even if some relief were appropriate, the expansive rebuttable presumptions
      6   Plaintiffs seek—which bear no logical connection to the lost notes themselves— are
      7   not warranted. Plaintiffs have not shown the prejudice or the willfulness required for
      8   entry of a rebuttable presumption, because Defendants have produced the notes of
      9   another custodian who attended the same meetings, and because Mr. Owen and Mr.
     10   Howe did not act in bad faith.
     11      A. Plaintiffs Have Not Met Their Burden to Prevail on Their Motion for
     12         Sanctions Because They Have not Shown That the Meeting Notes Were
                Relevant.
     13

     14
                   Plaintiffs have failed to demonstrate that the meeting notes were relevant to
          their claims and, therefore, have not met their burden for spoliation relief, let alone
     15
          any rebuttable presumptions. The “relevance” prong of the test for obtaining
     16
          spoliation relief is not satisfied by showing that the lost evidence may have had some
     17
          relevance to some issues in the case. Instead, it “requires a showing that the evidence
     18
          was destroyed in bad faith, or that the evidence would have helped the innocent party
     19
          prove its claim or defense.” Nutrition Distrib. LLC, 2018 WL 6323082, at *4
     20
          (citations omitted). The moving party must “establish a reasonable possibility, based
     21
          on concrete evidence rather than a fertile imagination, that access to the lost material
     22
          would have produced evidence favorable to its cause.” Brannan, 2017 WL 4031442,
     23
          at *2.
     24
                   Plaintiffs have not demonstrated that the meeting notes would have helped
     25   them prove their claims, or that Mr. Howe or Mr. Owen disposed of their notes in
     26   bad faith. Plaintiffs ask the Court to enter a rebuttable presumption that, at the 8:15
     27   meetings, “Mr. Howe and Mr. Owen instructed CBP officers to turn back asylum
     28   seekers who were arriving at ports of entry.” Supra at 4, 11, 13. As an initial matter,
                                                             JOINT MOTION CONCERNING SPOLIATION
                                                    21                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51721 Page 24 of 32


      1   Plaintiffs do not explain what this presumption means. They do not define “turn
      2   back” for these purposes—that is, they do not explain whether this instruction
      3   encompasses more than metering or queue management, which is the subject of
      4   formalized guidance issued in April 2018. They do not say precisely what the alleged
      5   instruction was or when it allegedly occurred. These specifics are crucial; without
      6   them, it is impossible to understand what facts Plaintiffs are even asking the Court
      7   to presume. Nor do they explain how or why they believe the lost notes would have
      8   contained, or led to the discovery of, this particular evidence, where other evidence
      9   has not. Indeed, Plaintiffs have presented no “concrete evidence” that the notes

     10   would have contained evidence of such an instruction and impermissibly rely on

     11
          their “fertile imagination” in formulating their proposed rebuttable presumption.
          Brannan, 2017 WL 4031442, at *2. Plaintiffs never even sought to determine
     12
          whether the notes could have uncovered such evidence, as they never asked Mr.
     13
          Owen or Mr. Howe11 whether there was a discussion at these meetings that OFO
     14
          leadership should instruct CBP officers to “turn back asylum seekers.”
     15
                Plaintiffs also ask the Court to enter a rebuttable presumption that “the notes
     16
          taken by Mr. Owen and Mr. Howe would show that the turnback policy is based on
     17
          a pretext.” Again, Plaintiffs’ proposed presumption is exceedingly broad and very
     18
          vague. They do not explain here, or in their summary judgment motion, what exactly
     19
          the supposed “pretext” is, or whether it actually differs from the stated reasons for
     20
          implementing metering or prioritization-based queue management.12 Most crucially,
     21
          Plaintiffs do not explain precisely how they believe the notes would have
     22

     23   11
           The entirety of Mr. Howe’s transcript was filed with Plaintiffs’ motion for
     24 summary judgment. ECF No. 535-6.
        12
           Plaintiffs argue that the evidence demonstrates that “Defendants’ senior
     25 leadership knew that the turnback policy was a pretext

     26                                Supra at 11. This is conclusory. The consideration of
        the impacts of a potential policy choice before moving forward with that choice
     27 does not demonstrate “pretext.” Rather, it exemplifies the deliberative weighing of
        pros and cons of policy and operational decisions that the agency is faced with on a
     28 daily basis.
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                  22                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51722 Page 25 of 32


      1   demonstrated “pretext.” Plaintiffs do not explain what specific topic(s) would have
      2   been potentially discussed and reflected in these shorthand meeting notes that would
      3   lead to evidence of “pretext.” Plaintiffs’ requested evidentiary presumption is not
      4   rooted in specific facts that could possibly have been reflected in the notes and is, at
      5   a minimum, impermissibly overbroad.
      6         Further, multiple government witnesses have testified that the notes would not
      7   have provided or led to such evidence. These witnesses affirmed that: (1) the daily
      8   8:15 meetings were for the purpose of recapping the last 24 hours of operations at
      9   ports across the country and discussing other topics of interest, Ex. A, ¶ 3; Ex. B, ¶

     10   2-3; Ex. 2, 20:17-22; and that (2) the meetings were not held for the purpose of

     11
          making substantive decisions or having substantive discussions about the
          implementation of particular policies. Ex. A, ¶ 7; Ex. B, ¶ 4. Such meetings were
     12
          conducted and attended by OFO headquarters officials, not CBP Officers in the field.
     13
          Ex. A, ¶ 2; Ex. B, ¶ 2. Defendants acknowledge that the implementation of queue
     14
          management was sometimes discussed at these meetings, from an operational
     15
          perspective. For example, the subject might arise “in the context of other operational
     16
          issues,” such as a particular POE facing capacity constraints, such that it had to
     17
          implement queue management. Ex. B, ¶¶ 3, 5. Yet, Mr. Owen also attested that,
     18
          while it was important for him to be aware of such facts, he did “not direct any
     19
          particular course of action in learning of such an event.” Ex. A, ¶ 8. Given that fact,
     20
          and given that the participants in these meetings did not have substantive discussions
     21
          about the implementation of policies, it does require a huge “leap of logic” (supra at
     22   11) to go from these facts to a presumption that the shorthand jottings of potential
     23   discussion topics and follow-ups would have demonstrated “pretext.”
     24         Finally, Mr. Hoffman’s notes of the same meetings did not produce any
     25   evidence of the type Plaintiffs seek.13
     26

     27   13
          Plaintiffs did not even ask Mr. Hoffman any questions at his deposition about the
        few responsive notes that he took at the meetings and were produced from his
     28 notebooks. Ex. E.
                                                             JOINT MOTION CONCERNING SPOLIATION
                                                    23                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51723 Page 26 of 32


      1         Without evidence to the contrary, the Court must find that the meeting notes
      2   were not relevant—or at least not for the reason Plaintiffs claim. See Galicia v. Nat’l
      3   R.R. Passenger Corp., 2018 WL 6314191, at *4 (C.D. Cal. July 20, 2018) (finding
      4   a video that supposedly could support plaintiff’s case irrelevant because defendants
      5   had submitted evidence, including a declaration, to demonstrate that the information
      6   sought could not be found on the video); see also Nida v. Allcom, 2020 WL 2405251,
      7   at *3, 8 (C.D. Cal. Mar. 11, 2020) (denying spoliation motion because plaintiffs’
      8   claims that destroyed documents were relevant were “based entirely on
      9   speculation”). As they cannot show that the notes at issue would have helped them

     10   prove their claims, Plaintiffs have not established that the documents were

     11
          “relevant.”
                Plaintiffs also have not shown that Mr. Owen or Mr. Howe acted in bad faith.
     12
          Leon, 464 F.3d at 959 (emphasis removed) (internal quotations omitted). In Leon,
     13
          an employer terminated an employee for a “failure to satisfactorily perform his job
     14
          duties.” Id. The employee intentionally deleted all of the data on his laptop, which
     15
          included “evidence of pornographic files.” Id. The Ninth Circuit affirmed the district
     16
          court’s finding of a willful spoliation of evidence after acknowledging that the party
     17
          “knew he was under a duty to preserve all data on the laptop, but intentionally
     18
          deleted many files and then wrote a program to write over the deleted documents.”
     19
          Id. In contrast to the employee in Leon, neither Mr. Owen nor Mr. Howe believed
     20
          that the meeting notes were subject to the litigation holds they received because those
     21
          notes were shorthand, non-substantive notes that did not memorialize the meeting’s
     22   discussions or contents in any meaningful way. Ex. B, ¶ 6; Ex. A, ¶¶ 10-11.
     23   Moreover, many significant events discussed at the meetings or follow-up actions
     24   taken following the meetings would have been captured in subsequent emails. Ex.
     25   B, ¶ 7; Ex. A, ¶ 10. Plaintiffs’ argument assumes, without basis, that Mr. Owen and
     26   Mr. Howe’s short-hand notes independently concerned the
     27                                 to render them responsive to the litigation hold notices
     28   that the Officials received. Ex. 1 at 9 (CBPALTOTRO000395). Although CBP
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   24                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51724 Page 27 of 32


      1   officials may have at times discussed the
      2             at the daily operational meetings, nothing indicates that Mr. Howe or Mr.
      3   Owen thought that the notes related to those meetings captured any substantive
      4   information                             that was relevant to this case. Ex. 5, 30:3-4;
      5   Ex. A, ¶¶ 3, 7, 10-11; Ex. B, ¶¶ 4-6, 9.14 Plaintiffs have not met their burden for
      6   spoliation sanctions.
      7        B. Plaintiffs Have Not Shown Prejudice Sufficient to Warrant a Rebuttable
                  Presumption.
      8
                 Even if the Court were to find that the loss of the meeting notes warranted
      9
          relief, Plaintiffs have not demonstrated the prejudice or the willfulness required for
     10
          a rebuttable presumption. See Soulé, 2020 WL 959245, at *4; see also Apple Inc. v.
     11
          Samsung Elect. Co., 888 F. Supp. 2d 976, 993 (N.D. Cal. 2012) (recognizing that
     12
          courts have denied adverse inference instructions even where the test for spoliation
     13
          was satisfied because the “the degree of fault and level of prejudice were insufficient
     14   to justify imposition of the sanction”). Plaintiffs hinge their prejudice argument on
     15   the notion that the loss of the meeting notes deprived them of an opportunity to
     16   question Mr. Howe and Mr. Owen about them. Plaintiffs do not provide any
     17   explanation as to why they believe that the resulting testimony would have been
     18   favorable to their claims, let alone that it would have supported the inference they
     19   seek. Even if Plaintiffs were prejudiced, the effect is de minimis, because Defendants
     20   have produced comparable evidence in the form of Mr. Hoffman’s notes. Shinners
     21   Decl. ¶ 7. “To the extent that metering or queue management was discussed during
     22   the 8:15 am meetings, [Mr. Hoffman’s] notes would likely reflect or contain a
     23   reference to the discussion.” Ex. C, ¶ 5. Additionally, anything substantive or
     24   significant in the meeting notes would likely have been captured in email. Ex. B, ¶

     25   7. Plaintiffs now claim that they would have been able to use the notes to refresh the

     26

     27   14
         Plaintiffs appear to argue that the Court should impute bad faith based on the
        mere fact of non-preservation. But that is not in line with the case law and does not
     28 make sense here because the notes were non-substantive.
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   25                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51725 Page 28 of 32


      1   witness’s recollection about what was discussed during the meetings. But they never
      2   questioned the relevant witnesses about the specific instruction or topics that they
      3   now claim were issued or noted at particular meetings and that could have given rise
      4   to a need to refresh the witnesses’ recollection. Nor did Plaintiffs use any other
      5   handwritten notes that Defendants produced in such a manner. Defendants also have
      6   produced hundreds of thousands of other contemporaneous documents, including
      7   records of other meetings and internal email communications about the
      8   implementation of metering and queue management. Plaintiffs do not adequately
      9   explain why they could not have relied on those documents to refresh the witnesses’

     10   recollections regarding the topics discussed at the 8:15 meetings.

     11
                Plaintiffs have also not established the degree of fault necessary to warrant a
          rebuttable presumption. Plaintiffs do not substantiate their assertions that
     12
          Defendants’ conduct was willful or grossly negligent except to opine, without fact
     13
          or further argument, that it was “either willful or grossly negligent.” Supra at 2, 14.
     14
          The Court should not consider such a conclusory argument. Moreover, at most, the
     15
          loss of the notes was negligent because the content of the notes was non-substantive,
     16
          consisting of only one or two words that were unlikely to be responsive to requests
     17
          for document production in this case or otherwise relevant to the case. See Victorino,
     18
          2017 WL 4541653, at *6 (concluding that loss of evidence was negligent in part
     19
          because individual had not been specifically directed to preserve the specific part in
     20
          question); West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 780 (2d Cir. 1999)
     21
          (finding no bad faith because individual had not been directed to preserve the
     22   specific pieces of evidence).
     23         Plaintiffs argue that Defendants were grossly negligent because they did not
     24   issue a formal litigation hold to Mr. Howe in a timely manner. See supra at 7. They
     25   unflinchingly contend that “failure to timely issue a litigation hold notice is, at the
     26   very least, gross negligence.” Supra at 7-8 (emphasis added) (citing Surowiec v. Cap.
     27   Title Agency, Inc., 790 F. Supp. 2d 997, 1007 (D. Ariz. 2011)). They fail to mention,
     28   however, that the case they cite for this proposition, Surowiec, does not support a
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   26                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51726 Page 29 of 32


      1   per se finding of gross negligence in every case involving a failure to issue a
      2   litigation hold:
      3         The Court disagrees with Pension Committee’s holding that a failure
      4
                to issue a litigation hold constitutes gross negligence per se. Per se
                rules are too inflexible for this factually complex area of the law
      5         where a wide variety of circumstances may lead to spoliation
      6
                accusations. An allegedly spoliating party’s culpability must be
                determined case-by-case.
      7

      8
          790 F. Supp. 2d at 1007 (emphasis added). In this case, CBP has made
          comprehensive preservation efforts, to include early and frequent distribution of
      9
          litigation hold notices. Ex. 3. And Mr. Owen did receive a litigation hold notice in a
     10
          timely fashion. These facts preclude a finding of gross negligence here.
     11
                Even if sanctions were appropriate, options short of a rebuttable presumption
     12
          exist to remedy any minimal prejudice to Plaintiffs. For example, the Court could
     13
          preclude Defendants from relying on testimony about the 8:15 meetings in support
     14
          of their defenses to Plaintiffs’ allegations. See Soulé, 2020 WL 959246, at *4 (when
     15
          determining a proper spoliation sanction, “the court should choose the least onerous
     16
          sanction corresponding to the willfulness of the destructive act and the prejudice
     17
          suffered by the victim”). Plaintiffs also could have sought a deposition of Mr. Howe
     18
          under Rule 30(b)(1) to question him about Mr. Hoffman’s notes to see if the notes
     19   refresh Mr. Howe’s recollection. See U.S. v. Faafiti, 238 F. App’x 223, 224 (9th Cir.
     20   2007) (“A witness may refresh his recollection with notes drafted by another person,
     21   provided that the witness is testifying from his own memory.”). The non-specific,
     22   sweeping presumptions that Plaintiffs seek—which also lack evidentiary basis—
     23   would result in a windfall for Plaintiffs that far outweighs the import of these
     24   shorthand notes and the level of willfulness involved in their loss.
     25
             IV.    CONCLUSION
     26
                The Court should deny Plaintiffs’ request for sanctions. If the Court
     27
          determines that corrective measures are proper, it should decline to impose
     28
                                                            JOINT MOTION CONCERNING SPOLIATION
                                                   27                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51727 Page 30 of 32


      1   Plaintiffs’ sweeping presumptions that bear no connection to the reality of the 8:15
      2   operations meetings. The Court should order relief no more than necessary to
      3   balance the evidentiary scale to remedy any prejudice to Plaintiffs.
      4   Dated: September 11, 2020
      5                                                MAYER BROWN LLP
      6                                                  Matthew H. Marmolejo
                                                         Ori Lev
      7                                                  Stephen M. Medlock
      8
                                                       SOUTHERN POVERTY LAW
      9                                                CENTER
                                                         Melissa Crow
     10                                                  Sarah Rich
     11                                                  Rebecca Cassler

     12                                                CENTER FOR CONSTITUTIONAL
     13                                                RIGHTS
                                                          Baher Azmy
     14                                                   Ghita Schwarz
                                                          Angelo Guisado
     15

     16                                                AMERICAN IMMIGRATION
                                                       COUNCIL
     17                                                  Karolina Walters
     18

     19
                                                     By: /s/ Stephen M. Medlock
                                                          Stephen M. Medlock
     20
                                                     Attorneys for Plaintiffs
     21

     22
                                                 JEFFREY BOSSERT CLARK
     23                                          Acting Assistant Attorney General
                                                 Civil Division
     24

     25                                          WILLIAM C. PEACHEY
                                                 Director
     26

     27                                          SAMUEL P. GO
                                                 Assistant Director
     28
                                                           JOINT MOTION CONCERNING SPOLIATION
                                                  28                               SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51728 Page 31 of 32


      1

      2                                    KATHERINE J. SHINNERS
                                           Senior Litigation Counsel
      3

      4                                    ALEXANDER J. HALASKA
                                           ARI NAZAROV
      5                                    HAYDEN WINDROW
      6                                    Trial Attorneys

      7                                    s/ Dhruman Y. Sampat
      8                                    DHRUMAN Y. SAMPAT
                                           Trial Attorney
      9                                    U.S. Department of Justice
     10                                    Civil Division
                                           Office of Immigration Litigation
     11                                    District Court Section
     12                                    P.O. Box 868, Ben Franklin Station
                                           Washington, D.C. 20044
     13                                    Tel: (202) 532-4281| Fax: (202) 305-7000
     14                                    dhruman.y.sampat@usdoj.gov
     15                                    Counsel for Defendants
     16

     17

     18

     19

     20
     21

     22

     23

     24

     25

     26

     27

     28
                                                    JOINT MOTION CONCERNING SPOLIATION
                                            29                              SANCTIONS
Case 3:17-cv-02366-BAS-KSC Document 549 Filed 09/11/20 PageID.51729 Page 32 of 32


      1                           CERTIFICATE OF SERVICE
      2        I certify that I caused a copy of the foregoing document to be served on all
      3   counsel via the Court’s CM/ECF system.
      4   Dated: September 11, 2020                   MAYER BROWN LLP
      5

      6                                               By /s/ Stephen M. Medlock
      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20
     21

     22

     23

     24

     25

     26

     27

     28
                                                        JOINT MOTION FOR SPOLIATION SANCTIONS
